In a proceeding to obtain permanent custody of children, petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, entered September 27, 1977, as directed that custody of one of the children, Justine Porges, be awarded to respondent and permitted the respondent to have unsupervised visitation with the other child, Hillary Porges, whose custody was awarded to petitioner. Action remitted to the Special Term for the making of findings of fact and conclusions of law, and appeal held in abeyance in the interim. Special Term failed to comply with the duty imposed upon it by statute to "state the facts it deems essential” to its decision (see CPLR 4213, subd [b]). This failure on the part of the court has made intelligent judicial review of its decision impossible (see Alleyne v Alleyne, 46 AD2d 785; Berlin v Berlin, 60 AD2d 861). Hopkins, J. P., Martuscello, Latham and O’Connor, JJ., concur.